* Rehearing denied April 30, 1936.
This is a companion case to suit No. 5185, styled Lee Stanley et al. v. Ritchie Grocer Co., Inc., et al., 167 So. 124, decided by us this day.
Plaintiff herein was a guest in the Stanley car and was injured in the accident referred *Page 127 
to and discussed in the Stanley Case, and has instituted this suit for damages.
The two cases were consolidated for trial below, and there is one note of evidence covering both cases. Since we have found in the Stanley Case that the negligence of defendant's truck driver did not contribute to and was not a proximate cause of the accident, it follows that the plaintiff herein cannot recover. See opinion in suit No. 5185 for reasons.
The lower court rejected plaintiff's demands for the reason that it found her to be guilty of contributory negligence to such extent as to bar her recovery. Under our finding in case No. 5185, it is unnecessary to discuss this phase of the case.
The judgment of the lower court rejecting the demands of plaintiff at her costs is affirmed.